—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Marlow, J.), dated June 20, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint, the defendants made a prima facie showing that they neither created the allegedly dangerous condition nor had actual or constructive notice of it. In opposition, the plaintiffs failed to raise a triable issue of fact (see, Marukos v Waldbaums, Inc., 267 AD2d 434; Sims v Waldbaum, Inc., 246 AD2d 642; Cuddy v Waldbaum, Inc., 230 AD2d 703). Therefore, the Supreme Court properly granted the motion. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.